FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of the 5th day of December, 2008, to the Distribution Agreement dated as of April 1, 2006 (the “Agreement”), is entered into by and between RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS, a Delaware statutory trust (the "Trust") and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust intends to create additional funds; and WHEREAS, Section 11 of the Agreement allows for an amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS QUASAR DISTRIBUTORS, LLC By: /s/John O’Halloran By: /s/James R. Schoenike Name: John O’Halloran Name: James R. Schoenike Title: CEO Title: President 1 Exhibit A to the Distribution Agreement Separate Series of Rainier Investment Management Mutual Funds Name of Series Date Added Rainier Balanced Portfolio 5-10-1994 Rainier Balanced Portfolio I 5-2-2002 Rainier Large Cap Equity Portfolio (f/k/a Rainier Core Equity Portfolio) 5-10-1994 Rainier Large Cap Equity Portfolio I (f/k/a Rainier Core Equity Portfolio I) 5-2-2002 Rainier Intermediate Fixed Income Portfolio 5-2-2002 Rainier Small/Mid Cap Equity Portfolio 5-10-1994 Rainier Small/Mid Cap Equity Portfolio I 5-2-2002 Rainier Mid Cap Equity Portfolio 12-7-2005 Rainier Mid Cap Equity Portfolio I 12-7-2005 Rainier High Yield Portfolio on or about
